DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claims 1-13 are amended.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.\

	Claim(s) 1-13 is/are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0009852 to Moscovitch.
	Regarding claim 1, Moscovitch ‘852 discloses an alignment aid for screens 10/24 comprising at least one first connecting means of a first type 22/46, at least one second connecting means of a second type 12/54, wherein the at least one first connecting means of a first type of a first screen and the at least one second connecting means of a second type of a second screen cooperating with each other for alignment of the screens relative to each other (Figs 1A, 1D, 3c); wherein the screens are subsequently providable with the alignment aid; and wherein by the interaction of the at least one first connecting means of a first type and the at least one second connecting means of a second type 12/46/22/54 with each other, the outer edges of the screens lie securely next to each other (Fig 3H, 6A, 7b).
	Regarding claim 2, Moscovitch ‘852 discloses wherein the at least one first connecting means of a first type and the at least one second connecting means of a second type 12/22 or 46/54 or 82/86 cooperate with each other in a contactless manner (para 0062-0065) . The examiner is citing more than one component because just like applicant’s disclosure, the prior art includes numerous possible related embodiments.
	Regarding claim 3, Moscovitch ‘852 discloses the at least one first connecting means of a first type is a first magnet 46 or 82 and the second connecting means is a magnetic material 54 or 86 cooperating with the magnet (para 0063-0064).
	Regarding claim 4, Moscovitch ‘852 discloses the at least one first connecting means of a first type is a first magnet 46/82 wherein the at least one second connecting means of a second type 54/86 is a magnet and wherein the magnets are arranged on the respective screen in such a way that magnets with unequal polarity face each other (para 0062 - “The material that creates the magnetic field in one or both of the first and second connectors can include a permanent magnet, such as a rare Earth magnet, or an electromagnet.”)
	Regarding claim 5, Moscovitch ‘852 discloses the at least one first connecting means of a first type and the at least one second connecting means of a second type 12/22 or 46/54 are formed as mechanical connecting means.
	Regarding claim 6, Moscovitch ‘852 discloses the at least one first connecting means of a first type comprises an extension 12/54 and the at least one second connecting means of a second type comprises a recess 22/46 in which the extension engages for aligning coupling of the screens (fig 3c).
	Regarding claim 7, Moscovitch ‘852 discloses said at least one first connecting means of a first type and the at least one second connecting means of a second type 12/22 or 46/54 comprise latching means fixing said at least one first connecting means of a first type and the at least one second connecting means of a second type to each other (para 58 -”... the first connector 46 applies a restoring force that clamps the second connector 54 and provides sufficient friction between the first connector 46 and the second connector 54 to support a display.”)
	Regarding claim 8, Moscovitch ‘852 discloses the at least one first connecting means of a first type and the at least one second connecting means of a second type 12/22 or 46/54 are arrangeable as complementary components on the respective screen.
	Regarding claim 9, Moscovitch ‘852 discloses the at least one first connecting means of a first type and the at least one second connecting means of a second type 46/54 are arrangeable on the respective screen in a frictional and/or positive-locking manner (para 58 -“... the first connector 46 applies a restoring force that clamps the second connector 54 and provides sufficient friction between the first connector 46 and the second connector 54 to support a display”).
	Regarding claim 10, Moscovitch ‘852 discloses a screen comprising an alignment aid comprising at least one first connecting means of a first type and at least one second connecting means of a second type 124/126 intended for cooperating with at least one second connecting means of a second type 145 of a second screen of a same type, wherein the screens are subsequently providable with the alignment aid; and 5DN2171.DOCxPage 3Application No. 17/614,171In Reply to USPTO Correspondence of June 13, 2022 Attorney Docket No. 3988-2107399wherein by the interaction of the at least one first connecting means of a first type of the screen and the at least one second connecting means of a second type of the second screen with each other, outer edges of the screens lie securely next to each other (fig. 7b).
	Regarding claim 11, Moscovitch ‘852 discloses the at least one first connecting means of a first type and the at least one second connecting means of a second type are integrated into the screen (7B and para 0077-0079).
	Regarding claim 12, Moscovitch ‘852 discloses the respective at least one first connecting means of a first type and the at least one second connecting means of a second type 124/126 are formed in a rod-shaped (principles of the invention as shown in edge connector 12 - abstract and para 0048-0050) and are integrated in a screen frame 122 parallel to a respective edge of the screen.
	Regarding claim 13, Moscovitch ‘852 discloses the at least one first connecting means of a first type and the at least one second connecting means of a second type 124/126 are arranged in a screen frame 122 such that when a plurality of display screens are arranged side by side, complementary connecting means of different display screens face each other (fig 7B).

Response to Arguments
	Applicant's arguments filed 9/13/22 have been fully considered but they are not persuasive. Applicant argues that the claimed alignment aid can be mounted to a respective screen, e.g., by a consumer after he has bought such a respective screen.  Applicant is arguing a feature that is not claimed.  Applicant submits that the claim language “the screens are subsequently providable with the alignment aid” should be read as the alignment is mounted after the user has bought the screen.  The examiner disagrees.  Subsequent simply means coming after something in time.  There is no claim language that defines when the screen is provided with the alignment aid.  In fact, the claim simply and broadly recites “wherein the screens are subsequently providable with the alignment aid.”  The examiner has provided the broadest and most reasonable interpretation of this broadly written functional limitation.
	Moscovitch ‘852 teaches various alignment aids wherein “a first connector disposed on an edge of the electronic display device … a second connector disposed on an edge of another display device.”  The examiner submits there must first be a display having an edge before the connectors are disposed on the display.  Thus, the displays or screens taught in Moscovitch ‘852 are subsequently providable with the alignment aid.
	Applicant argues that Moscovitch ‘852 fails to teach the outer edges of the screens lie securely next to each other because a plurality of positions between the electronic display device and the other display device can be set.  The examiner submits that just because the displays allow movement therebetween that does not mean the displays are not secured together.  In fact, secure means to be fixed or fastened so as not to give way, become loose, or be lost.  Clearly, the displays are fastened despite allowing the fastened displays to be angled.  
	For example:
The first connector 46 is composed of a material that is elastic enough to flex when the second connector 54 is inserted therein. When the second connector 54 is inside the first connector 46, the first connector 46 is outwardly displaced. Consequently, the first connector 46 applies a restoring force that clamps the second connector 54 and provides sufficient friction between the first connector 46 and the second connector 54 to support a display 62 in an angled position, as shown in FIG. 3F. In particular, the display 62 can be rotated with respect to the axis 64 to create various angles between the display 62 and another display 66 having the second connector 54. Moscovitch ‘852 para 0058.
	The examiner submits that although the fastened displays may be angled therebetween, the outer edges of the screens lie securely or are fastened next to each other (figs 2b, 3fgh, 5a, 6a, 7b, 9cd, 10, 11).  Applicant also argues that Moscovitch ‘852 does not teach a secure alignment of two screens in one defined position to each other.  The examiner submits that applicant is arguing a limitation that is not claimed.  

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MONICA E MILLNER/Primary Examiner, Art Unit 3632